Citation Nr: 1214706	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected duodenal bulb deformity with pyloroplasty and vagotomy. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1964 to May 1967.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The Board notes that the Veteran's June 2008 Substantive Appeal also included the issue of entitlement to service connection for type II diabetes mellitus.  In November 2011, however, the RO granted the Veteran's claim for service connection.  Given that this represents a complete grant of benefits on appeal, the Board need not consider this issue.  

On his Substantive Appeal, the Veteran also requested the opportunity to testify before a Decision Review Officer at the Regional Office.  He was scheduled for such a hearing, but in April 2011, the Veteran stated that he wished to withdraw his hearing request.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 60 percent rating for the service-connected duodenal bulb deformity with pyloroplasty and vagotomy (digestive disability), the highest possible rating under the applicable Diagnostic Code.

2.  The evidence does not demonstrate that the digestive disability results in marginal ulcers, impaired liver function, ulcerative colitis, total incapacitation, or impairment or stricture of the rectum and anus.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for the service-connected digestive disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Codes (DC) 7301-7348 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was subsequently provided with information regarding his service-connected disability, including the Diagnostic Code under which his disability has been rated and the criteria necessary to qualify for an increased rating; his claim was thereafter readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The RO also attempted to obtain the Veteran's records from the Social Security Administration; in October 2009, however, the SSA informed the RO that it did not have any of the Veteran's records.  Accordingly, these records are not available for review.  The Veteran was also afforded a VA compensation and pension examination that is adequate as it was based upon a review of the claims file and contained a full medical history and digestive examination of the Veteran.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief recitation of the history of the Veteran's disability is instructive.  During his active service, the Veteran underwent a vagotomy and pyloroplasty to treat his bleeding duodenal ulcer.  He was eventually discharged from service on account of this condition.  He sought service connection for this disability shortly after his service; the RO granted service connection in a February 1970 rating decision, assigning a 40 percent rating.  The Veteran subsequently sought increased ratings; in an April 1980 decision, the Board determined that the Veteran met the criteria for an increased, 60 percent rating.  That rating has been in effect since that time.  

The claim at issue here was initiated by a May 2006 claim.  The Veteran underwent a VA examination in November 2006, and in March 2007, the RO issued a rating decision that left the Veteran's rating unchanged.  He filed a timely Notice of Disagreement, and in April 2008, the RO issued a Statement of the Case.  The Veteran thereafter filed a timely Substantive Appeal.  

The Veteran's digestive disability has been evaluated as 60 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305-7308.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7305 refers to duodenal ulcers, while Diagnostic Code 7308 covers postgastrectomy syndromes.  

Under Diagnostic Code 7305, a 60 percent rating is assigned for severe ulcers, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Under Diagnostic Code 7308, a 60 percent rating is assigned for severe postgastrectomy syndromes, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  The 60 percent rating for each Diagnostic Code is the highest available.  

A note preceding the Diagnostic Codes in 38 C.F.R. § 4.114 states that "ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other."  Instead, "a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  Id.  

Although the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Again, the Veteran seeks a rating in excess of 60 percent for his digestive disability.  For the reasons that follow, the Board determines that the criteria for an increased rating have not been met. 

Over the course of the appeals period, the Veteran has undergone three VA examinations.  At the November 2006 examination, the examiner reviewed the Veteran's medical history both from his claims file and from the Veteran himself.  The Veteran stated that he uses a stool softener and that he has a history of anemia.  He reported a continuous, dull pain in his right lower quadrant.  He reported suffering from periodic reflux and vomiting.  The Veteran stated that he can only eat small meals with limited amounts of liquid.  He lies down after each meal.  He avoids simple sugars and colas.  He reported a weight loss of approximately 10 pounds over the last year.  

Upon examination, the examiner found that the Veteran's bowel sounds were mildly hyperactive.  He had diffuse tenderness to his right upper and lower quadrant with no guarding or rebounding noted.  The examiner noted that the Veteran had slightly elevated glucose, but his other tests (including liver function tests) were within normal limits.  He noted that a recent CT scan of the Veteran's abdomen and pelvis revealed that he had probable adhesions but no evidence of obstruction or other cause for the Veteran's abdominal pain.  The examiner diagnosed the Veteran as suffering from dumping syndrome, and microcytic anemia.  

The Veteran next underwent a VA general medical examination in March 2010.  The Veteran stated that he develops hypoglycemia 3-4 times per year.  He stated that he has not been vomiting over the last year.  He described his appetite as fair, noting that he ate small meals and avoided sugars.  He continued to suffer from loose stools.  He reported no syncopal episodes since 2002, though he does complain of getting dizzy when he eats.  The Veteran also stated that he has no history of heart attacks, angina, or heart failure, and that he had no kidney failure or retinopathy.  The Veteran stated that he walks 2-3 miles per day.  Upon examination, the examiner reported that the Veteran had lost about 10 pounds over the last year.  The Veteran was not anemic.  The Veteran's abdomen was described as soft with mild discomfort.  There was some rigidity in his epigastrium, but he had no masses or hepatosplenomegaly.  His bowel sounds were normal.  The examiner diagnosed the Veteran as suffering from status post gastric surgery with dumping syndrome, and wrote that this presented moderate impairment.  

Most recently, the Veteran underwent a VA examination in April 2011.  The examiner noted that the Veteran had not been hospitalized since 2001 for his digestive disability.  He did find that the Veteran suffers from monthly epigastric pain and that he suffers periods of incapacitation due to his condition (around four times per year, lasting for one day).  The Veteran also complained of suffering from vomiting and diarrhea.  Upon examination, the examiner noted no signs of significant weight loss or malnutrition and no signs of anemia.  The examiner found that the Veteran's symptoms have a significant effect on his occupation and activities of daily living.  

Other VA evidence found the Veteran to be suffering from similar symptoms.  The Veteran underwent an esophagogastroduodenoscopy (EGD) in June 2006.  His esophagus and roux-en-y anastomosis were normal.  An August 2006 VA gastrointestinal note stated that his EGD and colon were essentially unremarkable.  

The Veteran himself has also stated that he suffers from symptoms similar to those described in the VA examinations.  In his June 2007 Notice of Disagreement, for example, the Veteran stated that he suffered from dumping syndrome, chronic anemia, afferent loop, peripheral neuropathy, 

Given this evidence, the Board finds that the 60 percent currently assigned for the Veteran's digestive disability is appropriate.  As noted Diagnostic Code 7308 and Diagnostic Code 7305 do not provide for an evaluation in excess of 60 percent.  38 C.F.R. § 4.114.  Accordingly, an increased evaluation is not warranted under these diagnostic codes.  

The Board has considered the application of other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  First, the Diagnostic Codes in 38 C.F.R. § 4.114 cover disabilities of the digestive system; few of these codes provide for ratings in excess of 60 percent.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-02, 7204-05, 7301-05, 7307-11, 7314-22, 7324-29, 7334-38, 7340-42, 7344, 7346, 7348 (20110.  


Of those diagnostic codes that provide for an evaluation in excess of 60 percent, the Veteran does not have the appropriate symptoms for rating under many of those codes, stricture of the esophagus, liver cirrhosis, intestinal fistulatuberculous peritonitis, impairment of sphincter control, stricture of the rectum and anus, ventral hernia, malignant neoplasms, chronic liver disease, pancreatitis, liver transplant, and hepatitis C.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7312, 733-33, 7343, 7345, 7347, 7351, 7354 (2011).

Ulcerative colitis is assigned a 100 percent rating for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2011).  For marginal ulcer, a 100 percent rating is assigned for pronounced ulcer, period of continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss; totally incapacitating.  38 C.F.R. § 4.114, Diagnostic Code 7306 (2011).  Here, the Veteran's reported and documented symptoms include pain, nausea, reflux, dizziness, fatigue, diarrhea, hypoglycemic symptoms, recurrent melena, and anemia.  In April 2011, he reported 1 day periods of incapacitation approximately 4 times per year.  Although the Veteran has some symptoms indicated for 100 percent evaluations, such as anemia, pain, periodic vomiting, and recurring melena, the Board notes that the symptoms are not totally incapacitating.  He reported such episodes as occurring 4 times per year for 1 day; the Board finds that this is not totally incapacitating.  The Veteran also does not have marked malnutrition or serious complications.  Additionally, the Veteran has reported weight loss and fatigue, but the objective evidence of record indicates no significant weight loss and moderate impairment due to the digestive disabilty.  Although the Board finds the Veteran's lay statements competent and credible, the Board assigns more weight to the objective evidence of record in determining the Veteran's overall impairment due to this condition.  Thus, the evidence more closely approximates a 60 percent, rather than 100 percent, evaluation.  See 38 C.F.R. § 4.7 (2011).  Accordingly, the Board finds that there is no alternative Diagnostic Code under which to rate the Veteran that would result in his receiving a higher rating.  The Board further finds that as the Veteran's symptoms have remained consistent over the course of the appeals period, staged ratings are not at issue. 

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from (among other symptoms) diarrhea, hypoglycemic symptoms, and anemia; these symptoms are all provided for in the currently assigned 60 percent rating for postgastrectomy syndrome.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board fins that the 60 percent rating that the Veteran is currently assigned is the highest possible rating under the applicable Diagnostic Code.  The Board further finds no evidence that the Veteran's digestive disability results in symptoms or conditions that would warrant an increased rating - such as marginal ulcers, impaired liver function, ulcerative colitis, or impairment or stricture of the rectum and anus.  Accordingly, the Board concludes that the criteria for a disability rating in excess of 60 percent for the Veteran's digestive disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.41 4.113, 4.114, DCs 7301-7348 (2011).


ORDER

An increased evaluation for the service-connected digestive disability is denied.  


REMAND

Preliminarily, the Board finds that it has jurisdiction over the issue of entitlement to TDIU, and that that issue is on appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996). 

The Veteran has suggested that he is unemployable as a result of his service-connected disabilities.  In his June 2007 Notice of Disagreement, the Veteran stated that he was unemployed and felt that it was in part due to his surgeries.  The Veteran specifically sought TDIU in a September 2009 claim.  Although the RO denied his claim in April 2010, this denial occurred before the Veteran was service-connected for his diabetes and its attendant complications.  Currently, the Veteran meets the schedular criteria for a TDIU, as there are four service-connected disabilities:  the digestive disability, rated as 60 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; and peripheral neuropathy of the left and right lower extremities, rated as 20 percent disabling each.  His combined rating is thus 80 percent.  Given these ratings, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2011).  

Thus, the Board finds that the issue of entitlement to a TDIU has been raised by the record, but additional findings must be made before the Board may properly determine whether such a rating is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a VA examination to determine the impact of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


